internal_revenue_service cc el gl br1 gl-864703-95 uilc number release date date memorandum for northern california district_counsel from chief branch general litigation alan c levine subject masterfile transaction codes-abatement or adjustment this responds to your request for advice dated date we apologize for the delay in our response which is attributable in part to time spent coordinating our position on the issue addressed below and related issues with the office of the procedural branch of field service this document is not to be cited as precedent issue whether the effect of entering certain masterfile transaction codes which zero out a taxpayer’s account module is best described as an abatement of the assessment or as a reversible adjustment conclusion when transaction codes are entered by the internal_revenue_service the service after a taxpayer receives a bankruptcy discharge such that the assessed balance on tax modules for discharged taxes is reduced to zero this action generally constitutes an abatement under sec_6404 facts this issue commonly arises in the context of chapter bankruptcy proceedings in which a taxpayer has received a discharge the practice of your district is to input certain masterfile transaction codes on accounts for the dischargeable tax periods following notification of the discharge the effect is to zero the amount of the assessed balance on these modules gl-864703-95 as you note where a notice_of_federal_tax_lien is on file pre-petition it may be possible to collect the dischargeable tax_liabilities from pre-petition assets that were exempted or abandoned in the chapter bankruptcy see in re 901_f2d_744 9th cir the liability for the amount assessed remains legally enforceable even where the underlying tax debt is discharged in bankruptcy property remains liable for debt secured_by a valid federal_tax_lien the issue is whether the effect of zeroing the accounts for the dischargeable taxes is to abate the tax or to merely adjust the taxpayer’s account such adjustment being reversible if we wish to later effectuate collection of such exempted or abandoned assets if the effect is the former as you note a new assessment assuming that time remains on the period of limitations for assessment would be prohibited by the discharge injunction law and analysis the authority to make abatements is provided in sec_6404 sec_6404 authorizes the service to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof which is excessive in amount assessed after the expiration of the statute_of_limitations for assessment or is erroneously or illegally assessed sec_6404 provides that t he secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof if the secretary determines under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due the internal_revenue_code does not define abatement sec_301_6404-1 provides that the service may issue uniform instructions authorizing abatement of amounts where collection is not warranted because of administrative and collection costs we take the position that the zeroing of accounts in the factual scenario previously described generally constitutes a sec_6404 abatement as this usually results from a determination that the administration and collection costs involved do not warrant collection of the amount due from exempted or abandoned assets pursuant to guidelines in the internal_revenue_manual a service employee generally evaluates what the service can expect to receive from collectible pre-petition assets and we note that we do not consider the label of the particular transaction code used-ie as an abatement or adjustment -to be determinative of the nature of the underlying action gl-864703-95 determines whether this amount is worth the cost of keeping a freeze code on the taxpayer’s account instead of zeroing the account to prevent other collection in violation of the discharge injunction if the amount is not worth the cost the account will be zeroed it is also possible that zeroing of accounts in this scenario may constitute a sec_6404 abatement in some instances this is the case where a service employee determines that there are no exempted or abandoned assets available for collection and thus zeroes the taxpayer’s account because it has been determined that the assessed tax is excessive in either case the effect is the same our position is that once an abatement is authorized and has been made pursuant to sec_6404 or sec_6404 the taxpayer’s liability may only be reestablished on the books of the service through the statutory and regulatory procedures for making an assessment within the statute_of_limitations as provided under sec_6501 see in re 99_f3d_740 5th cir as a general_rule an abatement will wipe out the assessment if the service decides to reimpose a validly abated assessment it should make the new assessment within the relevant statutory limitations_period see also 311_fsupp_1184 s d n y with respect to sec_6404 abatements the abated assessment is cancelled and cannot be resurrected if the service later decides that its decision was incorrect we have not found many cases addressing the effect of abatements made under sec_6404 as the statute makes no distinction between abatements under sec_6404 and sec_6404 however we see no basis to make a distinction as to the effect of an abatement under either section thus the only court to have concluded that a sec_6404 abatement has a different legal consequence than a sec_6404 abatement is incorrect see crompton-richmond co v united_states supra sec_6404 abatement is summarily reversible while sec_6404 abatement requires new assessment accordingly we conclude that when the service zeroes out a taxpayer’s account for dischargeable taxes after the taxpayer received a discharge_in_bankruptcy this will generally be considered an abatement under sec_6404 as with a sec_6404 abatement in order to reestablish the taxpayer’s liability on the service’s books the service must follow the procedures for assessment set forth in sec_6201 as you note where an abatement is attempted due to employee error courts have held that no abatement of the assessment has occurred see in re bugge supra where tax was abated in full because the revenue_officer erroneously thought the tax had been double-counted in the computer and requested abatement of the duplicative tax held that no sec_6404 abatement occurred because no abatement was intended nor was action taken authorized by sec_6404 gl-864703-95 et seq and the associated regulations before the expiration of the period of limitations for assessment in the case of taxes discharged in bankruptcy however a new assessment will be prohibited by the discharge injunction if you have any further questions please call the attorney assigned to this case who may be reached pincite-3610
